Citation Nr: 1313592	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-17 873	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin
 

THE ISSUE
 
Entitlement to service connection for a skin disability, including as secondary to herbicide exposure.

 
REPRESENTATION
 
Appellant represented by:  Wisconsin Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
M. Mills, Associate Counsel
 
 
 

INTRODUCTION
 
The Veteran served on active duty from May 1966 to February 1968, including service in the Republic of Vietnam.
  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
  
The appeal was previously before the Board in September 2012, when it was remanded for additional development.
  
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
  
 
FINDING OF FACT
 
There is no diagnosis of chloracne and the Veteran does not have any other skin disability due to any incident of his active duty service, including presumed herbicide exposure therein.
 
 
CONCLUSION OF LAW
 
A skin disorder was not incurred in or aggravated by military service, nor may chloracne be presumed to have been so incurred as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
VA has complied with the Veterans Claims Assistance Act of 2000.  There is no issue as to providing an appropriate application form or the completeness of the application.  In August 2008, VA provided the claimant with notice of what information VA would try and secure on his behalf, and what evidence he needed to secure.  He was also notified how disability ratings and effective dates are assigned.  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and a VA examination report.  See 38 U.S.C.A. § 5103A.  There is no suggestion that additional evidence is available which should be secured prior to reaching the merits of this claim.
 
In September 2012, the Board remanded this matter for the RO/AMC to obtain outstanding VA treatment records and provide a VA examination.  Pursuant to the remand, the RO/AMC obtained VA treatment records and afforded the Veteran a VA examination.  The RO/AMC has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the October 2012 VA examination report reflects that the examiner considered the evidence of record and the Veteran's reported history, conducted a thorough examination of the Veteran, noted all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the opinion offered is adequate.
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.
 
Service Connection Laws and Regulations
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
 
Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6).  The Veteran's service department records indicate that he served in the Republic of Vietnam from October 1966 to February 1968.  He is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).
 
Certain diseases and disorders are presumed to be due to exposure to certain herbicide agents, including Agent Orange.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e).  The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include any skin disorder other than chloracne or other acneform diseases consistent with chloracne.  In the case of chloracne such a disease must become manifest to a degree of 10 percent within one year of last exposure.  38 C.F.R. §§ 3.307, 3.309.  Significantly, even if a veteran is not entitled to service connection on a presumptive basis, a veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  
 
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
 
Analysis
 
The Veteran contends that he has a skin disability which is caused by herbicide exposure.
 
The Veteran's service treatment records show treatment for a right shin ulcer secondary to a motorcycle accident.  However, the Veteran indicated in his August 2008 claim that the skin disorders for which he is seeking service connection are caused by exposure to Agent Orange.  The service treatment records contain no additional complaint, finding, history, treatment, or diagnosis of a skin disease.  At the appellant's February 1968 separation examination his skin was clinically evaluated as normal.
 
After service the Veteran was treated for various skin disorders, however, the records do not show any diagnosis or treatment for chloracne or other acneform diseases consistent with chloracne. 
 
A July 2009 VA treatment record notes a history of melanoma in situ that was excised in January 2009 without clinical evidence of recurrence.  He was also treated for pruritis of the posterior neck.
 
A December 2009 VA treatment record notes the Veteran was treated for actinic keratosis on the left ear.
 
At an October 2012 VA examination, the Veteran described vague skin "rashes" in the side-burn area, but he could not identify the side of the face that they were located.  He also reported a "brown spot" on the left ear and "old age spots" on his chest.  The VA examiner provided diagnoses of dermatitis, xerosis, nevi, lentigo, scar, and melanoma.  The examiner opined that the Veteran's skin disorders were not caused by or a result of herbicide exposure, or otherwise related to active service.  He further found no evidence that these conditions had onset within one year of active service.  He reasoned that the diagnosed skin disorders were very mild, common, and were related to the aging process of the skin.
 
The Board finds that service connection for a skin disorder is not warranted.  First, there is no diagnosis of chloracne of record.  Hence, service connection for the skin disorder chloracne may not be granted on a basis of presumptive service connection.  Second, although there are multiple diagnoses of other skin disorders the evidence of record indicates that the disorders are not related to service.  See 38 C.F.R. § 3.303.  Indeed, there is no competent evidence contrary to the opinion offered by the October 2012 VA examiner that the appellant's skin disorders were related to the aging process of the skin.  
 
The Veteran reports a history of skin problems since service discharge.  The Board finds this report competent, but of questionable credibility.  In this regard, it must be noted that the service discharge examination noted no evidence of a skin disorder.  This fact coupled with a clinical record which does not show a skin disorder until many years after the appellant's separation from service shows that the evidence preponderates against finding that any skin disorder began during service.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  It is again noted that no VA examiner has found that any current diagnosed skin disorders are related to active service to include herbicide exposure.  Indeed, the October 2012 opinion found no evidence linking any current skin disorder to service.  This opinion is of greater probative value than the appellant's lay statements because the opinion was provided upon a review of the claims file and with a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the probative value of an examination is based on whether the examiner was informed of the relevant facts in rendering a medical opinion and provides reasoning for any conclusions).  

Hence, entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is not warranted.  See 38 C.F.R. §§ 3.303(d), 3.307, 3.309(e); Combee, 34 F.3d at 1042.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.
 
 
ORDER
 
Entitlement to service connection for a skin disability, including as secondary to herbicide exposure is denied.
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


